Fourth Court of Appeals
                                       San Antonio, Texas
                                              August 2, 2016

                                          No. 04-16-00470-CV

                                        IN RE Jim WEYNAND

                                    Original Mandamus Proceeding1

                                                 ORDER

Sitting:         Marialyn Barnard, Justice
                 Rebeca C. Martinez, Justice
                 Jason Pulliam, Justice

       On July 27, 2016, relator filed a petition for writ of mandamus and an emergency motion
for temporary relief. This court is of the opinion that a serious question concerning the
mandamus relief sought requires further consideration. See TEX. R. APP. P. 52.8(b). The
respondent and the real parties in interest may file a response to the petition for writ of
mandamus in this court no later than August 17, 2016. Any such response must conform to
Texas Rule of Appellate Procedure 52.4.

         Relator’s request for emergency relief is GRANTED. The trial court’s Order Modifying
Writ of Garnishment signed July 22, 2016 is stayed pending final resolution of the petition filed
in this court.

           It is so ORDERED on August 2, 2016.


                                                       PER CURIAM



           ATTESTED TO: _______________________________
                        Keith E. Hottle, Clerk


1
  This proceeding arises out of Cause No. 2016CI11958, styled Jim Weynand v. Frost Bank; Ritchie Bros.
Auctioneers (America) Inc., the Struthoff Company, Inc.; Bartlett Cocke; Bexar County; Bob Moore Construction,
Inc.; Cadence McShane Constructions Co., LLC; Capco Steel, Inc.; Dysart, LLC; Embrey Partners; Emerson
Construction; Fetzer Companies, Inc.; Galaxy Builders, Ltd.; Godfrey Construction; Olmos Contracting I, LLC;
Reid & Associates; and Resource Commercial, Inc., pending in the 285th Judicial District Court, Bexar County,
Texas, the Honorable Richard Price presiding.